Citation Nr: 1726090	
Decision Date: 07/10/17    Archive Date: 07/20/17

DOCKET NO.  08-16 431	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for right wrist disability.

2.  Entitlement to service connection for right knee disability.  

3.  Entitlement to a rating in excess of 10 percent for neck sprain prior to August 27, 2009 and in excess of 20 percent from that date.

4.  Entitlement to a compensable rating for thoracic spine sprain prior to October 10, 2009 and in excess of 10 percent from that date.

5.  Entitlement to a compensable rating for gastroesophageal reflux disease prior to May 15, 2012 and in excess of 10 percent from that date.

6.  Entitlement to a compensable rating for allergic rhinitis prior to May 15, 2012 and in excess of 10 percent from that date.

7.  Entitlement to a rating in excess of 10 percent for right shoulder sprain.

8.  Entitlement to service connection for sleep apnea.

9.  Entitlement to service connection for left shoulder disability.

10.  Entitlement to service connection for left wrist disability.

11.  Entitlement to service connection for testicular disability.

12.  Entitlement to service connection for erectile dysfunction.

13.  Entitlement to a compensable rating for residuals of a right hand 5th metacarpal fracture.

14.  Entitlement to a compensable rating for hemorrhoids prior to December 30, 2009 and a rating in excess of 20 percent from that date.

(The issue of entitlement to a clothing allowance for 2013 is the subject of a separate Board decision.)


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Lawson, Counsel


INTRODUCTION

The Veteran served on active duty from February 2002 to December 2006.

These matters come to the Board of Veterans' Appeals (Board) on appeal following rating decisions by a Regional Office (RO) of the Department of Veterans Affairs (VA). 

The Veteran presented testimony at a Board hearing in October 2015 concerning issues number 1 through 7, and a transcript of the hearing is associated with his claims folder.  At the hearing, the Veteran submitted documentary evidence and waived initial RO consideration of it and any other evidence which had been or would be submitted since the RO last reviewed the claims, which was in January 2014.  The Veteran was advised that the record would be held open until January 19, 2017 so that he could submit additional evidence.  

The RO granted the Veteran a total disability rating for compensation based upon individual unemployability in September 2012, effective from August 5, 2010.  The most recent rating sheet, from February 2016, shows this rating as having been terminated effective from May 15, 2012, when a 100 percent combined evaluation for compensation was assigned.  

Issues 8 through 14 were the subject of a September 2012 rating decision which denied the benefits.  In September 2013, the Veteran filed a notice of disagreement with the September 2012 determinations.  A statement of the case has not been issued.  Accordingly, remand per Manlincon v. West, 12 Vet. App. 238 (1999), is necessary.  These issues, along with the issues of entitlement to service connection for right knee disability and higher ratings for neck sprain, thoracic spine sprain, gastroesophageal reflux disease, allergic rhinitis, and right shoulder sprain are also addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran does not have a current right wrist disability.  


CONCLUSION OF LAW

The criteria for service connection for right wrist disability are not met.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the Veteran's claim being decided herein, VA has met all statutory and regulatory notice and duty to assist provisions, and it has not been contended otherwise.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  To the extent there is any suggestion that there are any VA medical records from 2007 missing, concerning the Veteran's right wrist disability claim, the Board concludes, after a careful review of the record, that there are not.  The Veteran appears to have been testifying, during his October 2015 hearing, about the 2007 VA examination report concerning his right wrist.

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of: (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table).

Service treatment records show that the Veteran was seen for right hand pain in June 2004 after he sustained an injury to his right hand in an accident on board a ship.  He was diagnosed with a boxer's fracture of the right hand.  Service connection is currently in effect, as a consequence of that injury, for residuals of a right hand 5th metacarpal fracture.  

The Veteran claimed service connection for right wrist disability in March 2007, and in June 2007, a VA examination was conducted for this claim.  At the time, the Veteran denied current right wrist problems, including pain, swelling, and flare-ups.  The examiner examined the Veteran's right wrist and found that it was normal appearing, with no deformity, swelling, or palpable tenderness.  It had dorsiflexion to 65 degrees, volar flexion to 75 degrees, radial deviation to 15 degrees, and ulnar deviation to 40 degrees, all without pain.  Active range of motion did not produce any weakness, fatigue, or incoordination, and there was no additional loss of range of motion with repetitive hand movement.  The diagnosis was right wrist sprain, no residuals.  

Based on the evidence of record, the Board concludes that service connection is not warranted for a right wrist disability, as no current right wrist disability is shown.  A current disability is a cornerstone of a claim, and in the absence of a current disability, service connection cannot be granted.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143-144 (1992).  The Veteran testified in October 2015 that he fractured his right wrist in service, and that he received (relevant) treatment immediately post-service at the Dallas VA Medical Center.  However, this information and service connection is essentially contradicted by the evidence of record.  The service treatment records show a right 5th metacarpal fracture, rather than a right wrist fracture.  Also, the medical records do not show a current (at any time since the claim was filed) right wrist disability, and the Veteran's right wrist was clinically found to be normal and he was diagnosed as having no residuals of a right wrist sprain on VA examination in June 2007.  No other medical evidence of record indicates that the Veteran has a current right wrist disability.  

As the preponderance of the evidence is against the claim, there is no reasonable doubt to be resolved in the Veteran's favor, and the claim must be denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1991).

While this decision unfortunately cannot be favorable to the Veteran, the Board would like to take this time to thank the Veteran for his wartime service.


ORDER

Service connection for right wrist disability is denied.


REMAND

On service examination shortly before the Veteran's service discharge in December 2006, he reported complaints of right knee pain.  He had right knee patellar crepitus with range of motion, and the assessment was patellofemoral pain syndrome.  On VA examination in June 2007, the Veteran reported no prior knee injury and stated that he was never treated.  He reported knee pain every day and constantly, with no additional limitation with flare-ups.  He was a cook and stood all day, which aggravated his knees.  Examination showed normal appearing knees with no tenderness, crepitus, or deformities.  Range of motion was without pain and active range of motion did not produce any weakness, fatigue, or incoordination.  No instability of laxity was present.  X-rays showed no evidence of arthritis or other abnormality.  The diagnosis was knee sprains with negative X-rays.  

In January 2009, the Veteran complained to a VA chiropractor of right knee pain, localized to the patella.  He stated that it was sharp when climbing stairs, and with prolonged standing.  A February 2010 VA medical record notes complaints of right knee pain, worse with squatting.  The Veteran reported at the time that that he was told in 2007 that he had tendonitis.  On evaluation, his right knee had no laxity, but there was tenderness inferior to the patella.  The assessment was right knee pain due to tendonitis.  The Veteran was referred to physical therapy for a knee brace.  By April 2010, he had seen physical therapy and was given a knee brace and was doing exercises.  

On VA evaluation in August 2010, the Veteran reported that he had right knee pain due to tendinitis.  At the time of his October 2015 hearing, he testified that he feels that he has a right knee disability due to in-service activities that he had to perform for his captain.  His duties included having to walk up and down 4 or 5 stories of stairs to see his captain, to see what his captain needed, to feed him, and to get his laundry.  The Veteran felt that this was hard on his knees.  A January 2016 private medical record from Dr. Luis Manuel Orozco Villalpando shows that X-rays were ordered for suspected knee pathology.  Those records are in Spanish.  All of the records surrounding that treatment should be obtained for the record, as they may be relevant, and all that need translating into English should be translated.  Any other records relevant to that or any of the other claims for which the undersigned held a hearing in October 2015, including updated VA treatment records, should also be obtained.  

Next, during the Veteran's hearing before the undersigned in May 2017, he indicated that his neck, thoracic spine, gastroesophageal reflux disease, allergic rhinitis, and right shoulder disabilities have increased since the last VA examinations, which were in 2012, more than 5 years ago.  New VA examinations are necessary because of the assertions of worsened conditions since those VA examinations.  The examination for the Veteran's neck, thoracic spine, and right shoulder disabilities should include range of motion testing as identified in Correia v. McDonald, 28 Vet. App. 156 (2016).  

Last, since the Veteran disagreed in September 2013 with the RO's September 2012 rating determinations concerning issues 8 through 14, and no action has been taken by the RO with respect to those notices of disagreement to date, remand for action concerning them is required.  See Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

1.  Make arrangements to obtain all additional VA and non-VA medical records relevant to issues 2 through 7, including all records of treatment which the Veteran has received from Dr. Luis Manuel Orozco Villalpando and any other private health care providers.  Additionally, all updated VA treatment records should be obtained.  

2.  Thereafter, the RO must translate all relevant documents which are in Spanish, including all relevant private medical records from Dr. Luis Manuel Orozco Villalpando.  

3.  After completion of the foregoing, schedule the Veteran for an appropriate VA examination to determine the nature and likely etiology of any current right knee disability.  All testing deemed necessary by the examiner should be performed and the results reported in detail.  The claims folder must be available for review by the examiner in conjunction with the examination. 

Based on the examination and review of the record, the examiner should address the following:  

Is it at least as likely as not (a 50 percent or higher degree of probability) that any currently diagnosed right knee disorder (any existing at any time since after the Veteran's service discharge in December 2006) is related to the Veteran's service, to include in his duties which required him to walk up and down 4 or 5 stories of stairs to see his captain, to see what the captain needed, to feed him, and to get his laundry?

The above question must be answered completely, with an intelligible discussion, as appropriate, of any relevant medical evidence or principles involved.  A complete rationale must be provided for all opinions.  The examiner should assume that the Veteran performed the claimed duties for his Captain.  If the examiner cannot provide an opinion without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made. 

4.  Thereafter, schedule the Veteran for an appropriate VA examination to determine the nature, extent, and severity of his service-connected neck sprain disability.  The claims folder must be available for review by the examiner in conjunction with the examination.  All indicated tests should be performed, and the results should be reported in detail.  The examiner is requested to delineate all symptomatology associated with, and the current severity of, the Veteran's service-connected neck sprain disability.  

a. The cervical spine should be tested for pain on both active and passive motion, and in weight-bearing and nonweight-bearing.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.
b. The examiner should also provide a full description of the manner and extent to which the Veteran's service-connected neck sprain disability, considered alone, impairs functions related to employment. 

5.  Thereafter, schedule the Veteran for an appropriate VA examination to determine the nature, extent, and severity of his service-connected thoracic spine sprain disability.  The claims folder must be available for review by the examiner in conjunction with the examination.  All indicated tests should be performed, and the results should be reported in detail.  The examiner is requested to delineate all symptomatology associated with, and the current severity of, the service-connected thoracic  spine sprain disability.  

a. The thoracic spine should be tested for pain on both active and passive motion, and in weight-bearing and nonweight-bearing.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.
b. The examiner should also provide a full description of the manner and extent to which the Veteran's service-connected thoracic spine disability, considered alone, impairs functions related to employment. 

6.  Thereafter, schedule the Veteran for an appropriate VA examination to determine the nature, extent, and severity of his service-connected gastroesophageal reflux disease disability.  The claims folder must be available for review by the examiner in conjunction with the examination.  All indicated tests should be performed, and the results should be reported in detail.  The examiner is requested to delineate all symptomatology associated with, and the current severity of, the Veteran's service-connected gastroesophageal reflux disease disability.  

7.  Thereafter, schedule the Veteran for an appropriate VA examination to determine the nature, extent, and severity of his service-connected allergic rhinitis disability.  The claims folder must be available for review by the examiner in conjunction with the examination.  All indicated tests should be performed, and the results should be reported in detail.  The examiner is requested to delineate all symptomatology associated with, and the current severity of, the service-connected allergic rhinitis disability.  

8.  Thereafter, schedule the Veteran for an appropriate VA examination to determine the nature, extent, and severity of his service-connected right shoulder sprain disability.  The claims folder must be available for review by the examiner in conjunction with the examination.  All indicated tests should be performed, and the results should be reported in detail.  The examiner is requested to delineate all symptomatology associated with, and the current severity of, the service-connected right shoulder disability, to include:  

a. Both shoulder joints should be tested for pain on both active and passive motion, and in weight-bearing and nonweight-bearing.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.
b. The examiner should also provide a full description of the manner and extent to which the Veteran's service-connected right shoulder sprain disability, considered alone, impairs functions related to employment. 

9.  Thereafter, readjudicate the Veteran's pending claims in light of any additional evidence added to the record.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.

10.  For issues 8 through 14, take any action appropriate in light of the Veteran's September 2013 communication/request for a hearing in Waco, Texas, including the issuance of a statement of the case on those matters if they remain adverse to the Veteran.  Those issues should be returned to the Board only if the Veteran perfects appeals as to those claims.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


